     Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 1 of 9 PAGEID #: 1




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

AMY HEINTZMAN             :   Case No. 1:20-CV-00409
9053 Revere Run           :
West Chester, OH 45069    :   Judge
                          :
             Plaintiff,   :
                          :
vs.                       :
                          :
INTEGRA LIFESCIENCES      :
CORPORATION               :
4900 Charlemar Drive      :
Cincinnati, OH 45227      :
                          :
             Defendant.   :
_______________________________________________________

               COMPLAINT AND JURY DEMAND
_______________________________________________________

      Plaintiff Amy Heintzman, for her Complaint against Defendant Integra

LifeSciences Corporation, state as follows:

                              I. Preliminary Statement

      1.     This is a civil rights action arising out of Plaintiff’s employment with Integra

LifeSciences Corporation (“Integra”). Plaintiff alleges that she was discriminated and

retaliated against on the basis of her gender, on the basis of her association with an

African American coworker, and in retaliation for lodging complaints of gender and race

discrimination.

      2.     Plaintiff’s claims arise under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000(e) et seq., the Ohio Civil Rights Act, Ohio Rev. Code § 4112.02 et seq., and

42 U.S.C. § 1981.
     Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 2 of 9 PAGEID #: 2




       3.     Plaintiff seeks relief for the aforementioned acts and/or omissions in the

form of compensatory damages for both her economic and non-economic injuries. She

also seeks liquidated and/or punitive damages, equitable relief in the form of

reinstatement or front pay, and her reasonable attorney fees and costs in prosecuting this

matter.

                              II. Jurisdiction and Venue

       4.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 to

secure protections and redress deprivations of rights conferred by Title VII and 42 U.S.C.

§ 1981. This Court may assume supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367 because these claims derive from the same nucleus of

operative facts as her federal claims.

       5.     Venue with this Court is appropriate because all or part of the claim for relief

arose in the Southern District of Ohio, Western Division.

                                         III. Parties

       6.     Plaintiff Amy Heintzman (f/k/a Amy Greene) is a United States citizen and

resident of West Chester, Ohio. Ms. Heintzman is Caucasian.

       7.     Defendant Integra is a foreign corporation doing business in the Southern

District of Ohio. Integra is an “employer” as that term is defined in Title VII of the Civil

Rights Act of 1964 and the Ohio Civil Rights Act.

                              IV. Administrative History

       8.     On or about August 12, 2019, Ms. Heintzman filed a charge of

discrimination against Integra with the Equal Employment Opportunity Commission

(“EEOC”), Charge No. 473-2019-01662, alleging that she had been a victim of

employment discrimination on account of her gender and for associating with an African
     Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 3 of 9 PAGEID #: 3




American employee, and that she was retaliated against for complaining about

discrimination in the workplace. The EEOC issued Ms. Heintzman’s Notice of Right to

Sue on February 21, 2020.

          9.     Ms. Heintzman has filed this claim within 90 days of receiving that notice.

                                 V. Statement of the Case

          10.    Integra hired Ms. Heintzman in or about March 2015 as a Materials

Planner.        Originally, Ms. Heintzman reported to Jason Thompson.            Under Mr.

Thompson’s supervision, Ms. Heintzman received positive performance reviews and

raises.

          11.    In or about August 2017, Integra hired Richard Sauter, Materials Manager.

After his hire, Ms. Heintzman reported to Mr. Sauter.

          12.    In October 2018, Ms. Heintzman told Mr. Sauter that she was getting a

divorce.

          13.    Mr. Sauter began to closely monitor Ms. Heintzman thereafter.           For

example, he began tracking when she came and left the facility for her shift, how long she

was away from her desk, how long she took her lunches, and required that she text

message or email him if she was working late or on the weekend. Mr. Sauter did not hold

any other employee under his supervision to this standard.

          14.    Around this same time, Ms. Heintzman was speaking on the floor of the

facility with Antonio Bird, an African American employee at Integra. Mr. Sauter pulled

Ms. Heintzman aside and told her that the image of Ms. Heintzman speaking with Mr.

Bird “did not look good.” Ms. Heintzman asked for clarification on what Mr. Sauter

meant. Mr. Sauter repeated that the image “did not look good.” Ms. Heintzman told Mr.
     Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 4 of 9 PAGEID #: 4




Sauter that he was questioning her association with Mr. Bird because he is African

American.

      15.    At the time Mr. Sauter made the comment, Ms. Heintzman was in a

romantic relationship with Mr. Bird. While they had not affirmatively told anyone they

were dating, many people, sometimes in Mr. Sauter’s presence, would ask Ms. Heintzman

if she was dating Mr. Bird.

      16.    Following her conversation with Mr. Sauter, Ms. Heintzman filed a

complaint with Sheryl Loving-Layfield, an employee in Integra’s local human resources

department, claiming she was the victim of race discrimination because of Mr. Sauter’s

comment regarding Mr. Bird and gender discrimination for Mr. Sauter’s treatment of Ms.

Heintzman after informing him of her divorce. Ms. Loving-Layfield told Ms. Heintzman

that she would look into her complaints.

      17.    After Ms. Heintzman reported the incident to human resources, Mr.

Sauter’s scrutiny over her work and interactions with coworkers worsened. Because of

this, Ms. Heintzman requested a meeting with Ms. Loving-Layfield and Mr. Sauter in

November 2018. During this meeting, Ms. Heintzman raised the issues of unfair scrutiny,

as well as her claims of gender and race discrimination. Ms. Loving-Layfield told her that

they would not be talking about those issues, despite Ms. Heintzman having requested

the meeting to address those complaints. Instead, Ms. Loving-Layfield and Mr. Sauter

discussed alleged issues with Ms. Heintzman’s performance. Ms. Heintzman denied any

problems with her performance.

      18.    Because of Ms. Loving-Layfield’s inaction in addressing her complaints, Ms.

Heintzman filed a complaint with Integra’s corporate human resources department in

January 2019.
     Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 5 of 9 PAGEID #: 5




       19.    Shortly thereafter, Kristen Cummings, a human resources representative in

Integra’s corporate human resources department, contacted Ms. Heintzman.               Ms.

Cummings told Ms. Heintzman she would be investigating Ms. Heintzman’s complaints.

Ms. Heintzman provided Ms. Cummings with a list of witnesses. Upon information and

belief, Ms. Cummings never contacted any of the witnesses Ms. Heintzman provided.

       20.    On February 19, 2019, Ms. Loving-Layfield and Kurt Aissen, Plant Manager,

called a meeting with Ms. Heintzman. Mr. Aissen informed Ms. Heintzman that Integra

was terminating her for her performance.         Ms. Heintzman pointed out that her

termination could not be performance-based because her product line had three

consecutive quarters of record sales, selling $2 million over her projected $6 million in

sales, as well as making improvements in safety stock. Mr. Aissen would not expand on

his claim that Ms. Heintzman’s performance was poor.

       21.    The acts and/or omissions of Integra were taken intentionally, maliciously,

and purposefully, with a conscious disregard for Ms. Heintzman’s rights under federal

and state civil rights laws.

       22.    As a direct and proximate result of Defendant’s actions, Ms. Heintzman has

suffered and will continue to suffer damages from lost income and benefits, emotional

distress, and damage to her professional reputation.

                               VI. Statement of the Claims

                        Count 1: Gender Discrimination
                (42 U.S.C. § 2000e and Ohio Rev. Code § 4112.02)

       23.    Plaintiff incorporates paragraphs 1 through 22 as if fully rewritten herein.

       24.    Ms. Heintzman is a member of a protected class.

       25.    Integra terminated Ms. Heintzman.
     Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 6 of 9 PAGEID #: 6




       26.     Ms. Heintzman was qualified for the position of Materials Planner.

       27.     Ms. Heintzman was treated differently than similarly situated, male

employees.

       28.     As a result of Integra’s illegal actions, Ms. Heintzman has suffered damages

including lost wages and emotional distress.

       29.     Integra acted with malice and a conscious disregard for Ms. Heintzman’s

federally protected rights.

                           Count 2: Retaliation (Gender)
                   (42 U.S.C. § 2000e and Ohio Rev. Code § 4112)

       30.     Plaintiff incorporates paragraphs 1 through 29 as if fully rewritten herein.

       31.     Ms. Heintzman engaged in protected activity when she complained of

gender discrimination.

       32.     Integra knew of her protected activity.

       33.     Integra terminated Ms. Heintzman.

       34.     There is a causal connection between Ms. Heintzman’s complaints of gender

discrimination and her termination.

       35.     As a result of Integra’s illegal actions, Ms. Heintzman has suffered damages

including lost wages and emotional distress.

       36.     Integra acted with malice and a conscious disregard for Ms. Heintzman’s

federally protected rights.

                            Count 3: Race Discrimination
             (42 U.S.C. § 2000e, 42 U.S.C. § 1981, and O.R.C. § 4112.02)

       37.     Plaintiff incorporates paragraphs 1 through 36 as if fully rewritten herein.

       38.     Ms. Heintzman associated with a member of another race, specifically, she

was romantically involved with an African American coworker.
     Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 7 of 9 PAGEID #: 7




       39.    Ms. Heintzman was qualified for the position of Production Planner.

       40.    Integra terminated Ms. Heintzman.

       41.    Ms. Heintzman was treated less favorably than similarly situated coworkers

who did not so associate with a member of another race.

       42.    As a result of Integra’s illegal actions, Ms. Heintzman has suffered damages

including lost wages and emotional distress.

       43.    Integra acted with malice and a conscious disregard for Ms. Heintzman’s

federally protected rights.

                           Count 4: Retaliation (Race)
             (42 U.S.C. 2000e, 42 U.S.C. § 1981 and O.R.C. § 4112.02)

       44.    Plaintiff incorporates paragraphs 1 through 43 as if fully rewritten herein.

       45.    Ms. Heintzman engaged in protected activity when she complained of race

discrimination.

       46.    Integra knew of her protected activity.

       47.    Integra terminated Ms. Heintzman.

       48.    There is a causal connection between Ms. Heintzman’s protected activity

and her termination.

       49.    As a result of Integra’s illegal actions, Ms. Heintzman has suffered damages

including lost wages and emotional distress.

       50.    Integra acted with malice and a conscious disregard for Ms. Heintzman’s

federally protected rights.

                                   Prayer for Relief

       Wherefore, Ms. Heintzman demands judgment against Integra LifeSciences

Corporation as follows:
     Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 8 of 9 PAGEID #: 8




       1.     An award of compensatory damages for all economic damages suffered by

Plaintiff in an amount to be determined at trial;

       2.     An award of compensatory damages for all non-economic damages suffered

by Plaintiff in an amount to be determined at trial;

       3.     For an order reinstating Plaintiff to her previous position at Integra,

inclusive of all pay increases and benefits to which she would have been entitled had she

not been terminated, or in the alternative, an award of front pay;

       4.     For an award of punitive damages in an amount to be determined at trial;

       5.     For an award of Plaintiff’s reasonable attorney fees and costs;

       6.     For an award of any other relief in law or equity to which Plaintiff is entitled

under the premises.



                                                    Respectfully submitted,
                                                    MEZIBOV BUTLER
                                                    /s/ Brian J. Butler___________
                                                    Brian J. Butler (OH No. 0082675)
                                                    Daniel J. Treadaway (OH No. 0098000)
                                                    615 Elsinore Place
                                                    Cincinnati, OH 45202
                                                    Phone: 513.621.8800
                                                    Fax: 513.621.8833
                                                    bbutler@mezibov.com
                                                    dtreadaway@mezibov.com

                                                    Attorneys for Plaintiff Amy Heintzman
    Case: 1:20-cv-00409-MRB Doc #: 1 Filed: 05/21/20 Page: 9 of 9 PAGEID #: 9




                                 JURY DEMAND

      Plaintiff Amy Heintzman demands a jury trial to resolve all issues of fact related

to her Complaint.


                                               /s/ Brian J. Butler___________
                                               Brian J. Butler (OH No. 0082675)
